EVANS, Circuit Judge
(dissenting).
In my opinion, the order, which is here assailed, is a final order, and therefore appealable.1
I also am of the opinion that a debtor against whom a creditor has obtained a money judgment has an absolute right to a satisfaction of that judgment upon his paying the amount thereof and interest. The court should have ordered the clerk to satisfy the judgment.
The effect of a satisfaction on a pending suit in another jurisdiction, growing out of the same tort, is not a matter of consideration when dealing with a debtor’s right to satisfaction of a money judgment against him by his payment of the amount of said judgment.2
I think the judgment of the lower court should be reversed.

 Lillie v. Dennert, 6 Cir., 232 F. 104; McCutcheon v. Allen, 96 Pa. 319, 323; Herrick v. Wallace, 114 Or. 520, 236 P. 471; Cooley v. Gregory, 16 Wis. 303.


 It is not intended to assume or concede that the payment of the judgment, or its satisfaction, would bar plaintiff’s right to pursue the other tort feasor.